EXHIBIT 10.3

 

AMEGY CORPORATION, INC.

THIRD AMENDED AND RESTATED NON-EMPLOYEE DIRECTORS

DEFERRED FEE PLAN

 

1.    Purpose. The purpose of the Plan is to provide Non-Employee Directors an
opportunity to defer payment of all or a portion of their Director’s Fees in
accordance with the terms and conditions set forth herein.

 

2.    Definitions. For the purposes of the Plan, the following capitalized words
shall have the meanings set forth below:

 

“Advisory Director” means an advisory director of the Bank Board and any member
of any advisory board of directors or similar group or committee that may be
constituted from time to time by the Board, the Bank Board, or management of the
Company or the Bank.

 

“Bank” means Amegy Bank N.A., a wholly-owned subsidiary of the Company.

 

“Bank Board” means the Board of Directors of the Bank.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Benefits Committee of the Company.

 

“Common Stock” means the common stock of the Company.

 

“Company” means Zions Bancorporation.

 

“Deferral Election Form” means a document, in a form approved by the Committee,
pursuant to which a Non-Employee Director makes a deferral election under the
Plan.

 

“Deferral Period” means each calendar year. The first Deferral Period under the
Plan shall commence January 1, 2002. If an individual becomes eligible to
participate in the Plan after the commencement of a Deferral Period, the
Deferral Period for that individual shall be the remainder of such Deferral
Period following his Election Date.

 

“Deferred Benefit” means an amount that will be paid on a deferred basis under
the Plan.



--------------------------------------------------------------------------------

“Deferred Compensation Account” means the bookkeeping account established for
each Non-Employee Director for purposes of measuring his or her Deferred Benefit
and shall include subaccounts for Deferred Benefits that are to be paid at
different times and/or in a different manner.

 

“Director’s Fee” means the cash portion of the annual retainer fee and any other
fees payable for service on the Bank Board, including, without limitation, any
meeting fees or fees for serving as a chair of any committee of the Bank Board
or any fees received as an Advisory Director.

 

“Election Date” means the day immediately preceding the commencement of a
Deferral Period. If an individual first becomes eligible to participate in the
Plan after the start of a Deferral Period, the Election Date shall be not later
than the thirtieth day following the initial date such individual became a
Non-Employee Director.

 

“Fair Market Value” means the closing sales price of a share of Common Stock on
the applicable date (or, if there was no trading in the shares on such date, on
the next preceding date on which there was trading) on the principal exchange or
system on which the shares are sold, as reported in The Wall Street Journal or
other reporting service approved by the Committee.

 

“Non-Employee Director” means a member of the Bank Board and an Advisory
Director who is not an employee of the Company or any of its subsidiaries.

 

“Phantom Stock Unit” means a bookkeeping unit representing the equivalent in
value of one share of Common Stock.

 

“Plan” means the Amegy Bancorporation, Inc. Non-Employee Directors Deferred Fee
Plan.

 

3.    Administration.

 

  (a) The Plan shall be administered by the Committee.

 

  (b)

The Committee shall be authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, to make factual
determinations in connection with the administration or interpretation of the
Plan, and to make any other determinations that it believes are necessary or
advisable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Deferral Election Form to the extent the Committee deems desirable to carry
the Plan into effect. Any decision of the Committee in the administration of the
Plan shall be final and conclusive. The Committee may act only by a majority of
its members, except that the members thereof may authorize

 

2



--------------------------------------------------------------------------------

 

any one or more of the Committee members to execute and deliver documents on
behalf of the Committee.

 

  (c) Each member of the Committee and each other person acting at the direction
of or on behalf of the Committee shall not be liable for any determination or
anything done or omitted to be done by him or by any other member of the
Committee or any other such individual in connection with the Plan, except for
his own gross negligence or willful misconduct or as expressly provided by
statute, and to the extent permitted by law and the bylaws of the Company, shall
be fully indemnified and protected by the Company with respect to such
determination, act or omission.

 

4.    Shares Available. The Company is authorized to credit up to 125,000
Phantom Stock Units and to issue up to 125,000 shares of Common Stock,
respectively, under the Plan (the “Plan Limit”). Such shares of Common Stock may
be newly issued shares of Common Stock or reacquired shares of Common Stock held
in the treasury of the Company.

 

5.    Deferral of Director’s Fees.

 

  (a) Deferral Elections.

 

  (i) General Provisions. Unless the Committee provides otherwise, Non-Employee
Directors may elect to defer all, one-half or none of their Director’s Fees with
respect to a Deferral Period in the manner provided in this Section 5. A
Non-Employee Director’s Deferred Benefit is at all times nonforfeitable.

 

  (ii) Deferral Election Forms. In order for a Non-Employee Director to
participate in the Plan for a given Deferral Period, a Deferral Election Form,
completed and signed by him, must be delivered to the Company on or prior to the
applicable Election Date. A Deferral Election Form shall remain in effect for
the Plan Year and for all subsequent Plan years until amended or revoked by the
Participant or terminated by the Company as provided herein. A Non-Employee
Director electing to participate in the Plan shall indicate on his Deferral
Election Form:

 

  (A) the percentage of the Director’s Fees for the Deferral Period to be
deferred, which election shall be irrevocable for such Deferral Period, and

 

  (B)

the timing and manner of payment of the Director’s Fees deferred for that
Deferral Period. Any subsequent change as to the timing and manner of payment

 

3



--------------------------------------------------------------------------------

 

of Deferred Benefits already credited to the Non-Employee Director’s Deferred
Compensation Account must (i) be made at least 12 months prior to the date of
the schedule payment or commencement of payment; (ii) delay the subsequent
payment or commencement of payment at least five years after the date on which
such payment or commencement of payment would otherwise have been made or
commenced; and shall not be effective for 12 months following the change.

 

  (iii) Effect of No Deferral Election. A Non-Employee Director who does not
have a completed Deferral Election Form on file with the Company on or prior to
the applicable Election Date for a Deferral Period may not defer his Director’s
Fees for such Deferral Period.

 

  (b) Establishment of Deferred Compensation Accounts. A Non-Employee Director’s
deferrals will be credited to a Deferred Compensation Account set up for that
Non-Employee Director by the Company in accordance with the provisions of this
Section 5.

 

  (c) Crediting of Phantom Stock Units to Deferred Compensation Accounts.

 

  (i) Number of Phantom Stock Units. The portion of the Director’s Fees that a
Non-Employee Director elects to defer shall be credited to the Participant’s
Deferral Account no later than the first business day of the calendar quarter
following the date as of which the amount would have been paid to the
Participant absent a Deferral Election Form. The number of Phantom Stock Units
to be credited to the Deferred Compensation Account shall be determined by
dividing (1) the amount of the Director’s Fees deferred during such quarter by
(2) the Fair Market Value of a share of Common Stock as of the date of
crediting, and (3) multiplying such result by 1.25.

 

  (ii) Dividends. No adjustment or credit will be made to a Deferred
Compensation Account by reason of the making of any distribution in respect of
the Common Stock, other than a transaction described in Section 7(b).

 

  (iii) No Rights as Stockholder. The crediting of Phantom Stock Units to a
Non-Employee Director’s Deferred Compensation Account shall not confer on the
Non-Employee Director any rights as a stockholder of the Company.

 

4



--------------------------------------------------------------------------------

  (iv) Conversion of Phantom Stock Units. The conversion of Phantom Stock Units
based on stock of Amegy Bancorporation, Inc. to stock of the Company shall be
determined by the Company.

 

  (d) Written Statements of Account. The Company will furnish each Non-Employee
Director with a statement setting forth the value of such Non-Employee
Director’s Deferred Compensation Account as of the end of each Deferral Period
and all credits to and payments from the Deferred Compensation Account during
the Deferral Period. Such statement will be furnished as soon as reasonably
practical after the end of the Deferral Period.

 

  (e) Manner of Payment of Deferred Benefit. Payment of the Deferred Benefits
shall be in shares of Common Stock. Payment shall be made either in a single
lump sum or in a series of five or fewer annual installments, as elected by the
Non-Employee Director. The amount of each installment payment to a Non-Employee
Director shall be determined in accordance with the formula B/(N-P), where “B”
is the total value of the Deferred Compensation Account as of the installment
calculation date, “N” is the number of installments elected by the Non-Employee
Director and “P” is the number of installments previously paid to the
Non-Employee Director. Any partial unit resulting in the calculation above will
be settled in cash.

 

  (f) Commencement of Payment of Deferred Benefit. Payment of a Non-Employee
Director’s Deferred Compensation Account, including subaccounts, shall commence
as soon as reasonably practicable after the earlier to occur of:

 

  (i) his or her termination as a Non-Employee Director; and

 

  (ii) the date specified in the Deferral Election Form executed by the
Non-Employee Director;

 

provided, however, that if the Non-Employee Director is employed by the Company
or the Bank following his or her termination as a Non-Employee Director, then
payment of such account shall not commence until his or her separation from
service with the Company or the Bank; and, provided further, that if he or she
is a “specified employee’ as defined under Section 409A of the Code or the
regulations promulgated thereunder, payment of a such participant’s Non-Employee
Director’s Deferred Compensation Account cannot be made before the earlier of
(i) the date that is six months after the date of the specified employee’s
separation from service; or (ii) the date of the specified employee’s death.

 

  (g) Death. In the event of a Non-Employee Director’s death, the Non-Employee
Director’s entire Deferred Benefit will be distributed in a lump sum to the
Non-Employee Director’s beneficiary as soon as reasonably practicable after the
date of death.

 

5



--------------------------------------------------------------------------------

  (h) Restrictions on Transfer. The Company shall pay all Deferred Benefits
payable under the Plan only to the Non-Employee Director or beneficiary
designated under the Plan to receive such amounts. Neither a Non-Employee
Director nor his beneficiary shall have any right to anticipate, alienate, sell,
transfer, assign, pledge, encumber or change any benefits to which he may become
entitled under the Plan, and any attempt to do so shall be void. A Deferred
Benefit shall not be subject to attachment, execution by levy, garnishment, or
other legal or equitable process for a Non-Employee Director’s or beneficiary’s
debts or other obligations.

 

6.    Designation of Beneficiary.

 

  (a) Beneficiary Designations. Each Non-Employee Director may designate a
beneficiary to receive any Deferred Benefit due under the Plan on the
Non-Employee Director’s death by executing a beneficiary designation form
provided by the Company.

 

  (b) Change of Beneficiary Designation. A Non-Employee Director may change an
earlier beneficiary designation by executing a later beneficiary designation
form and delivering it to the Company. The execution of a beneficiary
designation form and its receipt by the Company revokes and rescinds any prior
beneficiary designation form.

 

7.    Recapitalization or Reorganization.

 

  (a) Authority of the Company and Stockholders. The existence of the Plan shall
not affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks having rights superior to or
affecting the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

  (b)

Change in Capitalization. Notwithstanding any other provision of the Plan, in
the event of any change in the outstanding Common Stock by reason of a stock
dividend, recapitalization, reclassification, reorganization, merger,
consolidation, stock split, combination, exchange of shares or other
transaction: (i) such proportionate adjustments as may be necessary (as
determined by the Committee in its sole discretion) to reflect such change shall
be made to prevent dilution or enlargement of the rights of Non-Employee
Directors under the Plan with respect to the aggregate number of shares of
Common Stock authorized to be

 

6



--------------------------------------------------------------------------------

 

awarded under the Plan and the number of Phantom Stock Units credited to a
Non-Employee Director’s Deferred Compensation Account, and (ii) the Committee
may make such other adjustments, consistent with the foregoing, as it deems
appropriate in its sole discretion.

 

  (c) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company and to the extent permitted by Section 409A of the
Code, all Deferred Benefits credited to the Non-Employee Director’s Deferred
Compensation Account as of the date of the consummation of a proposed
dissolution or liquidation shall be paid in cash to the Non-Employee Director
or, in the event of death of the Non-Employee Director prior to payment, to the
beneficiary thereof on the date of the consummation of such proposed action. The
cash amount paid for each Phantom Stock Unit shall be the Fair Market Value of a
share of Common Stock as of the date of the consummation of such proposed
action.

 

8.    Plan Limit, Termination and Amendment of the Plan.

 

  (a) Plan Limit. If the Plan Limit has been reached, no additional Director
Fees may be deferred after that date and any dividend equivalents credited
thereafter shall be credited as a bookkeeping “cash” amount, rather than as
Phantom Stock Units, and shall be credited with interest, until paid in cash, at
the Company’s prime rate of interest each valuation date.

 

  (b) General Power of Board. Notwithstanding anything herein to the contrary,
the Board may at any time and from time to time terminate, modify, suspend or
amend the Plan in whole or in part and, upon termination of the Plan,
immediately settle all Phantom Stock Units in shares of Common Stock
notwithstanding any deferral elections to the contrary; provided, however, that
no such termination, modification, suspension or amendment shall be effective
without stockholder approval if such approval is required to comply with any
applicable law or stock exchange rule; and, provided further, that the Board may
not, without stockholder approval, increase the maximum number of shares
issuable under the Plan, except as provided in Section 7(b) above.

 

Notwithstanding anything herein to the contrary, (i) no amendment shall be made
to the Plan with respect to any amount deferred and vested prior to January 1,
2005 unless such amendment explicitly provides that it is applicable to such
amount; and (ii) except as the Committee otherwise determines in writing, no
distribution shall be made upon termination of the Plan if such distribution
shall be subject to the excise tax applicable under Section 409A of the Code.

 

9.    Miscellaneous.

 

  (a)

No Right to Reelection. Nothing in the Plan shall be deemed to create any
obligation on the part of the Board or Bank Board to nominate any of

 

7



--------------------------------------------------------------------------------

 

its members for reelection by the Company’s stockholders, nor confer upon any
Non-Employee Director the right to remain a member of the Board or Bank Board or
an Advisory Director for any period of time, or at any particular rate of
compensation.

 

  (b) Unfunded Plan.

 

  (i) Generally. This Plan is unfunded. Amounts payable under the Plan will be
satisfied solely out of the general assets of the Bank subject to the claims of
the Bank’s creditors, except to the extent the Company determines to create a
Rabbi Trust to hold assets to satisfy any amounts due participants under this
Plan.

 

  (ii) Deferred Benefits. A Deferred Benefit represents at all times an unfunded
and unsecured contractual obligation of the Company and each Non-Employee
Director or beneficiary will be a general unsecured creditor of the Bank. No
Non-Employee Director, beneficiary or an other person shall have any interest in
any fund or in any specific asset of the Bank by reason of any amount credited
to him hereunder, nor shall any Non-Employee Director, beneficiary or any other
person have any right to receive any distribution under the Plan except as, and
to the extent, expressly provided in the Plan.

 

  (c) Other Compensation Arrangements. Benefits received by a Non-Employee
Director pursuant to the provisions of the Plan shall not be included in, nor
have any effect on, the determination of benefits under any other arrangement
provided by the Company.

 

  (d) Securities Law Restrictions. All certificates for shares of Common Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission or
any exchange upon which the Common Stock is then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions. No shares of Common Stock shall be issued hereunder unless the
Company shall have determined that such issuance is in compliance with, or
pursuant to an exemption from, all applicable federal and state securities laws.

 

  (e) Expenses. The costs and expenses of administering the Plan shall be borne
by the Bank.

 

  (f)

Applicable Law. Except as to matters of federal law, the Plan and all actions
taken thereunder shall be governed by and construed in accordance

 

8



--------------------------------------------------------------------------------

 

with the laws of the State of Texas without giving effect to conflicts of law
principles.

 

  (g) Effective Date. The Plan shall be effective as of January 1, 2002, with
amendments effective as of November 5, 2003. This second amendment and
restatement of the Plan shall be effective January 1, 2005, and shall be
effective only with respect to .amounts deferred and vested on or after
January 1, 2005. Therefore, amounts deferred and vested under the Plan prior to
January 1, 2005 shall not be subject to the provisions of this second amendment
and restatement but shall be subject to the provisions of the Plan in place
prior to such amendment and restatement.

 

  (h) Section 409A. This Plan is intended to meet the requirements of
Section 409A of the Code, and shall be administered in a manner that is intended
to meet those requirements and shall be construed and interpreted in accordance
with such intent. To the extent that an award or payment, or the settlement or
deferral thereof, is subject to Section 409A of the Code, except as the
Committee otherwise determines in writing, the award shall be granted, paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, such that the grant, payment, settlement or deferral shall not be
subject to the excise tax applicable under Section 409A of the Code. Any
provision of this Agreement that would cause the award or the payment,
settlement or deferral thereof to fail to satisfy Section 409A of the Code shall
be amended to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, in

 

9